Citation Nr: 0915220	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-06 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a left hip 
disorder.  

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a lumbar spine 
disorder.

4.  Entitlement to an increased rating for bilateral flat 
feet with transverse arch, plantar warts, calluses, partial 
second toe amputations and exostectomies, post neuroma 
excision right third interspace, currently rated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from June 1958 to February 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Portland, Oregon, Regional Office (RO).   

A hearing was held at the RO before the undersigned Veterans 
Law Judge in March 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim for an increased rating for flat feet is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A chronic disorder of the hips was not present during 
service, arthritis of the hips was not manifest within a year 
after service, and a current disorder of the hips did not 
result from any incident during service.

2.  The Veteran's current disorder of the hips is not shown 
to have been caused or aggravated by his service-connected 
flat feet disorder.  

3.  The RO denied service connection for a lumbar spine 
disorder in November 1978 on the basis that a current back 
condition was not incurred or aggravated in service.  The 
Veteran was notified in writing of the decision, but he did 
not initiate an appeal within one year of notification.  The 
RO confirmed that decision in February 1982 and September 
1982 and January 1984, May 1998 and September 2003 (with 
consideration of a secondary service connection theory), and 
the Veteran again did not perfect an appeal.

4.  The additional evidence presented since September 2003 
is cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a lumbar spine disorder.   


CONCLUSIONS OF LAW

1.  A chronic disorder of the hips was not incurred in or 
aggravated by service, arthritis of the hips may not be 
presumed to have been incurred in service, and a disorder of 
the hips was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1154(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

3.  The September 2003 and earlier decisions by the RO that 
denied entitlement to service connection for a lumbar spine 
disorder are final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1104 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letters dated in October 2004 and 
January 2006.  The RO specifically informed the Veteran of 
the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The Board also notes 
that the Veteran has been informed through letters of the 
definition of new and material evidence, and what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the Veteran's 
claim has been obtained.  The Veteran was previously afforded 
appropriate disability evaluation examinations.  The record 
before the Board contains service treatment records and post-
service treatment records.  Therefore, the Board is satisfied 
that VA has complied with its duty to assist the Veteran in 
the development of the facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the Veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  For the above reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2008) (harmless error).

II.  Entitlement to Service Connection for a Disorder of the 
Hips.

The Veteran testified during the hearing held in March 2009 
that he has arthritis in both of his hips.  He stated that he 
had developed hip problems secondary to his service connected 
flat feet.  He recounted that when walking he stepped down on 
a rock and his legs went out.  He stated that this fall 
occurred because he has no feeling in his feet due to his 
service-connected disability.  He reported that after falling 
he had pain in his hips.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

During the hearing held in March 2009, the veteran denied 
having a hip injury during service.  Nevertheless, with 
respect to whether service connection may be granted based on 
a direct service connection theory, the Board notes that 
there is no evidence of a chronic disorder of the hips in 
service or within a year after service.  The service medical 
records do not note any complaints, findings, or diagnoses 
pertaining to the hips.  On separation examination in January 
1969, the lower extremities were normal.  

The earliest medical record pertaining to a disorder of the 
hip is from many years after separation from service.  There 
is no competent evidence relating the current problems with 
the hips to service.  A Veteran's own opinion that there is a 
relationship would not be not sufficient to support the 
claim.  The Court has held that lay persons, such as the 
Veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

Therefore, the Board finds that the preponderance of the 
evidence shows that a chronic hip disorder was not present 
until many years after service, and is not related to his 
period of service.  Accordingly, the Board concludes that a 
hip disorder was not incurred in or aggravated by service, 
and may not be presumed to have been so incurred. 

With respect to the Veteran's contention that he developed a 
hip disorder secondary to his service-connected flat feet, 
the Board notes that service connection may also be granted 
for disability shown to be secondary to a service-connected 
disorder.  The applicable regulation provided that service 
connection may be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

Service connection has been previously established for 
bilateral flat feet with transverse arch, plantar warts, 
calluses, partial second toe amputations and exostectomies, 
post neuroma excision right third interspace, currently rated 
as 50 percent disabling.  

Even if the veteran fell due to his service-connected flat 
feet, there is no competent evidence indicating that this may 
have caused arthritis of the hips.  Although the Veteran has 
expressed his own opinion that his service-connected 
disability had caused or aggravated his current hip 
disorders, the Board notes that the Veteran is not competent, 
as a lay person, to make such a medical judgment. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  No 
medical opinion has been presented to indicate that there may 
be an association between the service-connected disability 
and the degenerative joint disease of the hips for which 
service connection is being sought.  Thus, there is no 
competent basis to conclude that the current hip problems are 
etiologically related to or was aggravated by the Veteran's 
service-connected disability.  Therefore, the Board concludes 
that disability of the right and left hips was not 
proximately due to or the result of a service-connected 
disability.



III.  Whether New and Material Evidence Has Been Presented to 
Reopen a Claim for Service Connection for a Lumbar Spine 
Disorder.

The appellant contends that the RO committed error in 
refusing to reopen and grant his claim for service connection 
for a lumbar spine disorder.  He asserts that the disorder 
was incurred in service as a result of an injury in which 
canned goods fell on him, or was incurred as a secondary 
result of his service-connected flat feet. 

The RO denied service connection for a lumbar spine disorder 
in November 1978 on the basis that a current back condition 
was not incurred or aggravated in service.  The Veteran was 
notified in writing of the decision, but he did not initiate 
an appeal within one year of notification.  The RO confirmed 
that decision in February 1982 and September 1982 and January 
1984-and May 1998 and September 2003, and the Veteran again 
did not perfect an appeal.  The latter two decisions included 
consideration on a secondary basis.  The decisions are final 
based upon the evidence then of record. 38 U.S.C.A. § 7105.  

The previously considered evidence included the Veteran's 
service medical record which reflected that he was treated 
for a diagnosis of acute lumbar strain in July 1962 which 
reportedly occurred after he was loading provisions.  The 
remaining service medical records, including the separation 
examination report, were negative for back problems.   

The previously considered evidence also included multiple 
post service medical records pertaining to treatment for back 
problems.  For example, a VA hospital summary dated in August 
1978 reflects treatment for lumbar radiculopathy.  A history 
of duration of pain of one week was noted.  He reportedly had 
onset at work when he bent over to pick up a tool and had 
sudden onset of pain and could not straighten out.  There was 
no mention of the problem being related to service.  

The report of an examination conducted by the VA in January 
1998 reflects that the examiner concluded that the Veteran 
had significant back problems which were related to a 
hyperextension injury (which the Veteran had reported had 
occurred in service).  The examiner further stated that he 
did not think that there was a relationship between the 
Veteran's feet and his back.  The examiner concluded that the 
Veteran had two separate demonstrable problems.  The report 
reflects that the examiner did not have the claims file, and 
there was no mention of the post service back injury.  To the 
extent that this opinion was favorable for a direct service 
connection theory, the RO noted in a subsequent rating 
decision, that the examiner had based the opinion solely on a 
history provided by the Veteran.  

Finally, the previously considered evidence included the 
report of a VA examination conducted in August 2003 which 
concluded that the Veteran's spine osteoarthritis was due to 
his advancing age and would be the same even absent his 
bilateral foot disorder.  The examiner stated that his 
advancing age and moderate obesity were the cause of the 
osteoarthritis of the lumbar spine.  The examiner noted that 
the Veteran's lumbar osteoarthritis involved two segments of 
the lumbar spine which were often seen in a 62 year old man.  
The examiner stated that the mild limping caused by the 
bilateral foot condition and a more recent knee condition 
would not be expected to place additional strains across the 
lumbar spine of a degree to cause or exacerbate his lumbar 
spine arthritis.  The examiner concluded that the present 
spine condition was unrelated to the left knee and bilateral 
foot condition. 

In September 2004, the Veteran requested that his claim be 
reopened.  The RO denied that request, and the Veteran 
perfected the current appeal.  A claim will be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §5108; 
38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  In 
making this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  

The Board notes that each of the prior decisions is 
considered to have denied the claim under all possible 
theories of service connection (i.e., direct and secondary).  
In Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000), the 
Federal Circuit held that VA's duty to assist attaches to the 
investigation of all possible in-service causes of a 
disability, including those unknown to the Veteran.  Id. at 
1271; see also Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 
2009).  The Federal Circuit and the Court have clarified that 
alternative theories of entitlement to the same benefit do 
not constitute separate claims but are instead encompassed 
within a single claim.  See Bingham v. Nicholson, 421 F.3d 
1346, 1348-49 (Fed. Cir. 2005) (denial of a claim by the 
Board is a decision as to all potential theories of 
entitlement, not just those considered and rejected); Roebuck 
v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there 
may be multiple theories or means of establishing entitlement 
to a benefit for a disability, if the theories all pertain to 
the same benefit for the same disability, they constitute the 
same claim); see also Robinson v. Shinseki, 557 F.3d 1355, 
1361 (Fed. Cir. 2009) (on direct appeals to the Board, 
theories of substantive entitlement to benefits such as 
direct and secondary service connection are not independent 
for res judicata purposes, and can be lost forever if not 
addressed).

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).   

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001. See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the Veteran's request to reopen his claim 
was filed in September 2004, the regulations in effect since 
August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

The Board finds that the evidence added to the file in the 
context of the attempt to reopen the claim of entitlement to 
service connection for a lumbar spine disorder fails to 
address the inadequacies of the appellant's claim at the time 
of the prior denials.  In this respect, the additional 
evidence submitted does not contain any new medical opinion 
to show that the Veteran 's current lumbar spine problems are 
related to service or to his service-connected flat feet.  
Although there are additional treatment records demonstrating 
the existence of a current spine disorder, this was already 
established at the time of the prior decisions denying the 
claim, so such records do not provide new information.  

The Board notes that the Veteran's testimony which he gave 
during a hearing held before the undersigned Veterans Law 
Judge in May 2009 is not sufficient to reopen the claim.  The 
Board finds that, in essence, his current testimony simply 
duplicates the contentions which he made at the time of his 
previous claims.  For that reason, the testimony may not be 
considered to be new and material evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  

The Veteran has also presented additional documents from the 
Social Security Administration reflecting that he was awarded 
disability benefits due to a hip and spine disorders.  
However, none of the documents from the Social Security 
Administration contain any opinion relating a current 
disorder to service or to his service-connected flat feet.  

Consequently, the Board finds that the evidence received 
since the prior decisions regarding the claim for service 
connection for a lumbar spine disorder is not sufficiently 
significant to warrant reconsideration of the merits of the 
claim.  The additional evidence presented is cumulative and 
redundant, and does not raise a reasonable possibility of 
substantiating the claim.  As the evidence received since the 
prior decision to deny service connection for a lumbar spine 
disorder is not new and material, the claim for service 
connection for that disorder may not be reopened.  The prior 
decisions denying the claim remain final.  


ORDER

1.  Entitlement to service connection for a right hip 
disorder is denied.

2.  Entitlement to service connection for a left hip disorder 
is denied.  

3.  The request to reopen a claim for service connection for 
a lumbar spine disorder is denied.


REMAND

With regard to the claim for a higher rating for bilateral 
flat feet, the Board finds that additional consideration also 
must be given to assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of the Veteran's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  Under 38 C.F.R. § 3.321(b), an extraschedular 
evaluation may be assigned in exceptional cases where the 
schedular evaluations are found to be inadequate.  The 
governing norm in such cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

The evidence which is of record has raised the issue of 
entitlement to a higher rating on an extra-schedular basis.  
The VA examination report dated in November 2007 contains an 
opinion that "The patient's conditions would be considered 
moderately severe.  It certainly would not allow him to work 
in his usual and customary field [of] security because of the 
demands of being on his feet.  The only type of work that the 
patient would be considered eligible for would be sedentary 
work; however, that would require retraining."  In light of 
this, submission to the Compensation and Pension service for 
extraschedular consideration under 38 C.F.R. § 3.321 (b)(1) 
is required.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)


Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran to submit evidence 
of an exceptional or unusual disability 
picture, such as interference with 
employment, and time or wages lost due 
to his service-connected disability.  
Documentation such as work attendance 
records should be requested.  

2.  Thereafter, the claim must be 
submitted to the Director, Compensation 
and Pension Service or the Under 
Secretary for Benefits for extraschedular 
consideration under 38 C.F.R. § 3.321 
(b)(1).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


